Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied due process because the police engaged in egregious conduct that effectively manufactured a crime that he otherwise would not have committed. We disagree {see, People v Mann, 231 AD2d 914 [decided herewith]; cf, People v Isaacson, 44 NY2d 511, rearg denied 45 NY2d 776). The undercover officer’s repeated attempts to consummate the two sales of cocaine resulted from the efforts by defendant to control the manner and location of the transaction and his exercise of extreme caution to avoid being caught.
We further conclude that the sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, D’Amico, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Pine, J. P., Lawton, Fallon, Balio and Davis, JJ.